*319MEMORANDUM BY THE COURT
The evidence taken before the board of contract adjustment is by stipulation of the parties made a part of the evidence in this case. The evidence taken before the board is fuller and more complete than that taken in this court.
The board of contract adjustment found that the plaimiff was not entitled to recover, and that decision was approved by the Secretary of War. We are of opinion that that decision ivas right. See Decisions of the War Department Board of Contract Adjustment, vol. 1, p. 812, and vol. 6, p. 343, and especially see p. 344 of vol. 6, finding IX. See also Baltimore & Ohio R. R. Co. v. United States, 261 U. S. 592; Morgan Engineering Co. v. United States, 58 C. Cls. 373-379; United Gas & Electric. Engineering Corp. v. United States, 59 C. Cls. 176. No expenditures were made by the plaintiff upon the faith of any “ agreement express or implied ” entered into by him with an officer or agent acting under the authority of the Secretary of War or the President, and acting within the scope of his authority when such agreement was not executed in the manner provided by law.